—Application by the appellant for: (1) a writ of error coram nobis to vacate a decision and order of this Court dated April 20, 1992 (People v Osinoiki, 182 AD2d 781), affirming a judgment of the Supreme *744Court, Kings County, rendered April 4, 1989, on the ground of ineffective assistance of appellate counsel; (2) reargument of the appeal from the judgment dated April 4, 1989, and assignment of counsel to prosecute reargument; (3) an order directing the disclosure of the Grand Jury minutes in connection with Indictment No. 2052/87; and (4) other related relief.
Ordered that the branch of the application which was for a writ of error coram nobis is denied on the ground that the defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745); and it is further,
Ordered that the remaining portions of the defendant’s application are denied in all respects. Bracken, J. P., Sullivan, Lawrence and Ritter, JJ., concur.